     Case 8:21-bk-10513-ES        Doc 24 Filed 04/06/21 Entered 04/06/21 11:07:16                    Desc
                                   Main Document    Page 1 of 1


 1     THOMAS H. CASEY, TRUSTEE (State Bar No. 138264)
       22342 Avenida Empresa, Suite 245
 2     Rancho Santa Marg, CA 92688
       Telephone: (949) 766-8787
 3     Facsimile:   (949) 766-9896

 4                              UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 5                                     SANTA ANA DIVISION

 6     In Re:                                               Case No.: 21-10513-SC

 7     ROSA A FRIDMAN
                                                            Chapter 7
 8
                                                            NOTICE OF CONTINUED MEETING OF
 9                                                          CREDITORS AND APPEARANCE OF
                                                            DEBTOR [11 USC 341(a)]
10
                                     Debtor.
11
       COUNSEL: SCOTT TALKOV
12     TO THE ABOVE NAMED DEBTOR:

13            You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C.
       Section 341(a) in the above-entitled matter was continued to 04/26/2021 at 10:00 AM, for the
14     reason set forth below. Because of developing issues with the COVID-19 virus and the
       national declaration of emergency by the President of the United States, §341 Meeting of
15     Creditors will be conducted telephonically. Conference Line: 1-866-915-2046, Participant
       Code: 5508970#. Please contact the Trustee for further instructions.
16
           You failed to appear telephonically at the 341(a) meeting previously scheduled in your
17         matter. You are further notified that in the event you do not appear telephonically, a motion
           to dismiss your case may be filed by the trustee.
18
       Rosa A Fridman
19     16542 Blackbeard Ln Unit 304
       Huntington Beach, CA 92649-3439
20
       Scott Talkov
21     2900 Adams St Ste C225
       Riverside, CA 92504
22
       Dated:   April 6, 2021                                /s/ THOMAS H. CASEY
23                                                           THOMAS H. CASEY, TRUSTEE

24             I certify that I served the within notice on the above debtor and the debtor attorney,
       and interested parties on April 6, 2021.
                                                             /s/ MARISSA SILVA
                                                             MARISSA SILVA
